DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 4-20 are pending in this application, Claims 6 and 9-20 are acknowledged as withdrawn, Claims 1, 2, 4, 5, 7 and 8 were examined on their merits.

The objection to the Specification due to the improper use of a trade name or mark used in commerce, has been withdrawn due to the Applicant’s amendments to the Specification filed 09/26/2022.

The rejection of Claim 7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 09/26/2022.



The rejection of Claim(s) 1-4 and 7 under 35 U.S.C. § 102(a)(1) as being anticipated by Kanof et al. (2009) as evidenced by NCBI (2022) and Li et al. (2014), has been withdrawn due to the Applicant’s amendments to the claims filed 09/26/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-8 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 now recites, “or stem cell in cord blood cells”.  It is unclear of the active ingredient is stem cells in cord blood or stem cells and cord blood cells.  Claims 2 and 4-8 are rejected as being dependent upon rejected Claim 1.

Claim 7 recites the limitation "the cord-blood derived cells".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation has been construed as referring to “blood cells”.

Claim 8 is indefinite as it is unclear what is meant by a method further comprising EPO.  EPO is a compound not an active method step and therefore it is unclear if the composition of Claim 1 further comprises EPO or if EPO is administered separately.  For purposes of examination, the Examiner has interpreted the claim as requiring the composition of Claim 1 further comprise EPO. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Li et al. (2014) as evidenced by NCBI (2022), both of record.

Li et al. teaches treating cerebral palsy (CP) by administering a composition comprising human cord-blood peripheral blood mononuclear cells (PBMC) (Pg. 1539, Abstract and 1540, Column 1, Lines 22-30), and reading on Claims 1, 2, 4 and 7.

With regard to Claim 1, that the cord-blood derived PBMC cells express or
secrete pericentrin (PCNT), this would be inherent in the composition of Li et al. whom
teaches the same cell type as claimed.  
Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that PBMC express PCNT.

With regard to Claim 1, that the composition be administered “in an effective amount”, the Specification as published states at Pg. 2, Paragraph [0023] that a “pharmaceutically effective amount” refers to an amount of a composition used while performing a process according to the present disclosure sufficient to alleviate, inhibit the progress of, or prevent the disease, disorder, or condition, or at least one symptom thereof.  As the composition treated CP subjects of Li et al. demonstrated enhanced learning and memory function and reduced degree of injury (Pg. 1539, Abstract), the composition is deemed to have been administered in an effective amount.

With regard to Claim 1, that cerebral palsy (subjects) have reduced expression level of (PCNT) as compared with a normal individual, the prior art is silent with regard to any correlation between CP and expression levels of PCNT.  However, this would be inherent in the method of Li et al. as the prior art teaches the same treatment population as claimed (CP) and the Specification as published at Pg. 3, Paragraph [0031] states that “it was confirmed that expression levels of the PCNT protein in patients with cerebral palsy were lower than those in plasma of normal individuals”.


With regard to Claim 2, that the PCNT have a naturally occurring amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Li et al., whom teaches human cord-blood derived PBMC.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human peripheral blood mononuclear cells of the prior art expressing PCNT would express this isoform.

Claim(s) 1, 2, 4, 5 and 7 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jensen et al. (2013) as evidenced by NCBI (2022), both of record

Jensen et al. teaches administering a composition comprising human autologous cord-blood to treat CP caused by hypoxic-ischemic brain damage in a child (Pg. 1, Abstract and Pg. 3, Column 1, Lines 16-36), and reading on Claims 1, 2, 4, 5 and 7.

With regard to Claim 1, that the cord-blood derived cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Jensen et al. whom teaches the same active ingredient as claimed.  Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cells found in cord blood express PCNT.



With regard to Claim 1, that the composition be administered “in an effective amount”, the Specification as published states at Pg. 2, Paragraph [0023] that a “pharmaceutically effective amount” refers to an amount of a composition used while performing a process according to the present disclosure sufficient to alleviate, inhibit the progress of, or prevent the disease, disorder, or condition, or at least one symptom thereof.  As the composition treated CP subject of Jensen et al. demonstrated improved motor control, reduced spastic paresis and recovered eyesight (Pg. 1, Abstract), the composition is deemed to have been administered in an effective amount.

With regard to Claim 1, that cerebral palsy (subject) have reduced expression level of (PCNT) as compared with a normal individual, the prior art is silent with regard to any correlation between CP and expression levels of PCNT.  However, this would be inherent in the method of Jensen et al. as the reference teaches the same treatment population as claimed (CP) and the Specification as published at Pg. 3, Paragraph [0031] states that “it was confirmed that expression levels of the PCNT protein in patients with cerebral palsy were lower than those in plasma of normal individuals”.

With regard to Claim 2, that the PCNT have a naturally occurring amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Li et al., whom teaches human cord-blood.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human cord blood cells of the prior art expressing PCNT would express this isoform.

With regard to Claim 7, the human cord blood of Jensen et al. would inherently
contain B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets, as
the cord blood of the prior art is the same as the claimed cord blood and would be
expected to have the same characteristics and features.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cord blood contains the respective elements of B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets.

Claim(s) 1, 2, 4, 5 and 7 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Min et al. (2013), cited in the IDS, as evidenced by NCBI (2022), of record

Min et al. teaches administering a composition comprising human allogeneic cord-blood to treat CP (Pg. 581, Abstract and Pg. 582, Column 2, Lines 50-55),
and wherein erythropoietin (EPO) is also administered as an adjunct therapy (Pg. 582, Column 2, Lines 62-64), and reading on Claims 1, 2, 4, 5 and 7.

With regard to Claim 1, that the cord-blood cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Min et al. whom teaches the same active ingredient as claimed.  Therefore, the cord-blood cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cells found in cord blood express PCNT.
With regard to Claim 1, that the composition be administered “in an effective amount”, the Specification as published states at Pg. 2, Paragraph [0023] that a “pharmaceutically effective amount” refers to an amount of a composition used while performing a process according to the present disclosure sufficient to alleviate, inhibit the progress of, or prevent the disease, disorder, or condition, or at least one symptom thereof.  As the composition-treated CP subject of Min et al. demonstrated ameliorated motor and cognitive dysfunction (Pg. 581, Abstract), the composition is deemed to have been administered in an effective amount.

With regard to Claim 1, that cerebral palsy (subject) have reduced expression level of (PCNT) as compared with a normal individual, the prior art is silent with regard to any correlation between CP and expression levels of PCNT.  However, this would be inherent in the method of Min et al. as the prior art teaches the same treatment population as claimed (CP) and the Specification as published at Pg. 3, Paragraph [0031] states that “it was confirmed that expression levels of the PCNT protein in patients with cerebral palsy were lower than those in plasma of normal individuals”.

With regard to Claim 2, that the PCNT have a naturally occurring amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Min et al., whom teaches human cord-blood.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human cord blood cells of the prior art expressing/secreting PCNT would express this isoform.

With regard to Claim 7, the human cord blood of Min et al. would inherently
contain B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets, as
the cord blood of the prior art is the same as the claimed cord blood, therefore it would have the same characteristics and features.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cord blood contains the respective elements of B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Min et al. (2013), cited in the IDS, as evidenced by NCBI (2022), of record.

The teachings of Min et al. were discussed above.

Min et al. did not teach a method of treating CP by administering a pharmaceutical composition comprising cord blood cells expressing PCNT and erythropoietin (EPO), as required by Claim 8.
It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Min et al. of treating CP by administration of a pharmaceutical composition comprising cord-blood cells expressing/secreting PCNT with the inclusion of EPO in the composition, because Min et al. teaches that EPO is utilized as an adjunct therapy for CP.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a combined composition useful for the same purpose.  There would have been a reasonable expectation of success in making this modification because Min et al. separately teaches the utility of human cord blood and EPO for treating CP.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 09/26/2022 is insufficient to overcome the rejection of claims 1, 2 and 4-8 based upon 35 U.S.C. § 103 as set forth below because:  
The Declarant presents data allegedly showing the significant correlation between the change in function and change in PCNT expression after cord blood treatment in stroke patients as well as the increase in the expression of neuronal markers after administration of recombinant PCNT to a hypoxia-cerebral ischemia mouse model (Declaration, Pgs. 2-9).

This is not found to be persuasive for the following reasons, the prior art already recognizes the use of cord-blood cells in treating cerebral palsy by administration of an effective amount of a composition comprising cord-blood cells, thereby anticipating the claimed method.  Thus, all Declarant (and Applicant) have discovered and described is the mechanism (PCNT expression) by which cord blood cell administration achieves its beneficial effects.  This is not the basis for either novelty or non-obviousness.  For example, Jensen et al. teaches administration of human autologous cord-blood to treat CP caused by hypoxic-ischemic brain damage.  Therefore, the claims are not distinguished from the prior art and any evidence of secondary considerations is irrelevant.  The Examiner notes that the claims are not limited to stroke, and therefore there is no correlation between the Declarant’s data/arguments and the claims.  Even if the claims were so limited, the Examiner notes that Krauss et al. (US 2010/0322899 A1) teaches a method of treating stroke by administration of umbilical cord blood cells (Pg. 5, Claim 11).  

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/06/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636